UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4425



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


VINCENT EDWARD LARKIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:05-cr-00221-1)


Submitted:   August 11, 2008             Decided:   September 23, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      Charles T.
Miller, United States Attorney, Miller A. Bushong, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent Edward Larkin appeals the district court’s order

revoking his supervised release and sentencing him to twelve months

of   imprisonment.        He    argues      that        the    sentence   is    plainly

unreasonable because it does not further the purposes of supervised

release.    We affirm.

            This   court       will   affirm        a     sentence    imposed    after

revocation of supervised release if it is within the applicable

statutory   maximum      and    is    not       plainly       unreasonable.      United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                         We

first   assess     the   sentence       for       reasonableness,         “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature of

supervised release revocation sentences.”                        Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying the ‘plainly unreasonable’ standard, we first determine,

using the instructions given in Gall [v. United States, 128 S. Ct.

586, 597 (2007)], whether a sentence is ‘unreasonable.’”). Only if

a sentence is found procedurally or substantively unreasonable will

we “decide whether the sentence is plainly unreasonable.” Id.; see

Finley, 531 F.3d at 294. Although the district court must consider

the Chapter 7 policy statements and the requirements of 18 U.S.C.A.

§§ 3553(a), 3583 (West 2000 & Supp. 2008), “the [district] court


                                            2
ultimately has broad discretion to revoke its previous sentence and

impose   a   term   of   imprisonment       up   to   the   statutory   maximum.”

Crudup, 461 F.3d at 439 (internal quotation marks and citations

omitted).

             Larkin does not challenge the procedural aspects of his

sentence, or assert that it exceeds either the Guidelines range or

the statutory maximum. Rather, he argues that the district court’s

remarks about domestic violence indicate that the court failed to

adequately consider the purposes of supervised release in choosing

to impose imprisonment rather than home detention. “In determining

the reasonableness of a sentence, we ‘give due deference to the

district court’s decision.’”        Finley, 531 F.3d at 297 (quoting

Gall, 128 S. Ct. at 597).        Our review of the record leads us to

conclude that the sentence is not unreasonable.

             Accordingly, we affirm Larkin’s sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                        3